FILED
                            NOT FOR PUBLICATION                             NOV 09 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HECTOR ROBERTO PARADA-                           No. 05-72971
CHICAS,
                                                 Agency No. A024-954-831
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 1, 2010
                              Pasadena, California

Before: SCHROEDER, TALLMAN and M. SMITH, Circuit Judges.

       Hector Roberto Parada-Chicas, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his

appeal from the Immigration Judge’s (“IJ”) denial of petitioner’s applications for

an Immigration and Naturalization Act (“INA”) § 212(c) waiver, an INA § 212(h)



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
waiver, and adjustment of status. He was ordered removed on the basis of his

California conviction for possession of cocaine for sale and his prior California

conviction for assault with a firearm. His case was originally considered by the IJ

in 1997 and remanded by the BIA for reasons not relevant here. He now attempts

to challenge the use of certain conviction documents admitted in the original, July

1997 hearing. The documents were admitted into evidence at the earlier hearing

without objection and, hence, were properly relied upon by the government in the

second hearing. We therefore deny the petition for review of that issue.

         Parada-Chicas’s claims that the immigration court violated his due process

rights were never raised to the BIA. Because they were not exhausted, we lack

jurisdiction to review them. Barron v. Ashcroft, 358 F.3d 674, 677–78 (9th Cir.

2004).

         In its review of the IJ’s decision, the BIA not only adopted it, but added an

additional reason why the petitioner is ineligible for the relief he seeks. The

petitioner’s conviction for assault with a firearm is an aggravated felony crime of

violence. United States v. Moriel-Luna, 585 F.3d 1191, 1200–01 (9th Cir. 2009).

Because he has been convicted of a crime of violence, there is no statutory

counterpart for inadmissibility to the ground on which he was ordered removed.

Id. Hence, he is barred from relief under the statutory counterpart rule. Id. at


                                             2
1201–02. Petitioner has not challenged the BIA’s reliance on that ground in his

briefs to us.

       The petition for review is therefore DENIED in part and DISMISSED in

part for lack of jurisdiction.




                                         3